Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141844 & (62)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  DAVID W. ALLARD, as Trustee of the                                                                       Brian K. Zahra,
  Bankruptcy Estate of LAURA J. WILAMOWSKI,                                                                           Justices
              Plaintiff-Appellant,
  v                                                                 SC: 141844
                                                                    COA: 285633
                                                                    Oakland CC: 2006-075483-NI
  JOSEPH A. SOVA and CLARKSTON STEEL,
  INC.,
             Defendants-Appellees,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant,
  and
  CONRAD C. WILAMOWSKI,
            Defendant-Appellee,
  and
  MIRASH BOJAJ,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 24, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The application
  for leave to appeal as cross-appellant is therefore moot and is DENIED.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2011                    _________________________________________
         0131                                                                  Clerk